RENDERED: JULY 29, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                            NO. 2021-CA-0439-MR


ANTHONY WHITE                                                    APPELLANT



                  APPEAL FROM CLARK CIRCUIT COURT
v.               HONORABLE BRANDY O. BROWN, JUDGE
                        ACTION NO. 19-CI-00011



COMMONWEALTH ANESTHESIA                                              APPELLEE



                                  OPINION
                                 AFFIRMING

                                ** ** ** ** **

BEFORE: ACREE, CETRULO, AND L. THOMPSON, JUDGES.

CETRULO, JUDGE: Appellant Anthony White (“White”) appeals from a Clark

Circuit Court order granting summary judgment in favor of Appellee

Commonwealth Anesthesia. Following a careful review of the briefs, the record,

and the law, we affirm.
                                 BACKGROUND

             On January 7, 2018, White presented to the Clark Regional Medical

Center (“Hospital”) in Winchester, Kentucky, with a foreign object stuck in his

throat. White arrived in stable condition and in no apparent distress. After an

examination, an emergency room (“ER”) physician recommended an

esophagogastroduodenoscopy (“endoscopy”) to remove the object; the Hospital

contacted Dr. David McMenamin1 to perform the endoscopy.

             At 9:29 p.m., Ben Small, a certified registered nurse anesthetist

(“CRNA Small”), an employee of Commonwealth Anesthesia, completed the

Anesthesia Pre-Op Protocol for White. At 9:40 p.m., CRNA Small obtained

White’s written informed consent for the procedure. At 9:50 p.m., the ER staff

performed a standard pre-procedure “timeout” to verbally verify – with the patient

– his name, the procedure being performed, and the patient’s consent to proceed.

According to the medical record, all were confirmed.

             The exact time of Dr. McMenamin’s arrival is unclear, but White

claims that Dr. McMenamin came into the ER “screaming and yelling” at White.

White claims Dr. McMenamin stated that he “hated” him for causing him to have




1
 Dr. McMenamin is not an employee of Commonwealth Anesthesia. Dr. McMenamin is not
now and never has been a defendant in this case.

                                         -2-
to come into the hospital during his off hours.2 White claims that “[a]s a result of

the rant and animosity” from Dr. McMenamin, he attempted to revoke his consent

for the procedure, but CRNA Small anesthetized him before he could withdraw his

consent. White later claimed that if he had not “gone under” he would have

traveled to Lexington for the procedure. Commonwealth Anesthesia presented

affidavit testimony of another CRNA3 who stated that 1) CRNA Small “met the

standard of care in all respects and that the anesthesia was safe and appropriate”;

and 2) that active cooperation from the patient was necessary to properly perform

the anesthesia for this procedure.4 White did not rebut or contest that testimony.

               The endoscopy was a short procedure, lasting approximately 5-15

minutes.5 The “Operative or Procedure Report” describes the procedure:



2
  After the endoscopy in question, White sent an undated letter to the Hospital. This letter
included White’s recitation of events: Dr. McMenamin “ran out of gas on his way to hospital
and would be a little longer getting there. After his arrival [Dr. McMenamin] was upset . . . .
[T]his was his third trip to hospital today then came to me and said so something stuck in your
throat and I said yes he then came closer over to me and said I HATE YOU, I HATE YOU, I
HATE YOU!!!!!, that’s when I went under . . . . He may have thought I was already under, but
still that’s no excuse for his actions or attitude.”
3
    Meghan McLane (“CRNA McLane”).
4
  CRNA McLane testified during discovery that “it is practically impossible to force a patient,
without their consent and cooperation, into the anesthetic for this procedure and into this
procedure itself. For example, before sedation can be given in this procedure, and before this
procedure can begin, the patient must cooperate with the placement of a mouth guard and must
allow the anesthesia provider access to their IV port. Without patient cooperation none of these
initial processes can take place.”
5
  Commonwealth Anesthesia’s appellate brief stated that the endoscopy lasted five minutes, but
their motion for summary judgment stated the procedure lasted 15 minutes. Our review of the

                                               -3-
              The gastroscope was passed through the mouth under
              direct visualization and was advanced with ease to the
              2nd portion of the duodenum. The scope was withdrawn
              and the mucosa was carefully examined. The views were
              good. The patient’s toleration of the procedure was
              good. Retroflexion was performed in the stomach. . . .
              The foreign body was removed, with success. . . . The
              stomach appeared to be normal. . . . The duodenum
              appeared to be normal. . . . There were no unplanned
              events.

White reported no complaints and was discharged from the Hospital.

              One year later, on January 7, 2019, White filed an unsigned complaint

in Clark Circuit Court alleging his esophagus was “damaged” during the

endoscopy. White stated that before the endoscopy, he “attempted to object” but

was “forced to submit to the treatment.” White claimed his “injuries, illness and

physical condition became aggravated, more complicated and more difficult to

cure and he began to suffer complications and additional medical problems as a

result of the defendants’ actions.”6 Subsequently, he asserted, he incurred

additional medical expenses, suffered loss of time from work and loss of earnings,

and now has “chronic” and “permanent” injuries. During the discovery phase,

White presented no expert testimony nor any medical records to show what the



record could not independently confirm the endoscopy duration, but the record confirms that
CRNA Small completed an “Anesthesia Post-Op Progress Note” at 10:20 p.m.
6
 This original complaint named Commonwealth Anesthesia, the Hospital, Dr. Makdessian, and
Dr. Makdessian’s employer, Bluegrass Ear, Nose & Throat Clinic as defendants. Naming Dr.
Makdessian appears to have been in error; Dr. McMenamin performed the endoscopy.

                                              -4-
“permanent injury” or damage was or how the endoscopy was related to any

alleged residual health issues.

                In May 2020, Commonwealth Anesthesia filed a motion for summary

judgment pursuant to CR7 56 alleging White failed to establish, through discovery,

the sole allegation of medical negligence. White’s basis of liability against

Commonwealth Anesthesia was that White was anesthetized after he “attempted”

to withdraw his informed consent. However, Commonwealth Anesthesia argues

that White failed to establish that Commonwealth Anesthesia deviated from the

accepted standard of care in any way, nor did White prove that any deviation from

that standard of care was a substantial factor in causing injury. In June 2020,

White responded arguing that the doctrine of res ipsa loquitur8 saved the matter

from summary judgment; White argued there existed an issue of material fact as to

whether he objected to the anesthesia.

                Also in June 2020, Commonwealth Anesthesia filed a motion to

dismiss for failure to comply with an order of the court pursuant to CR 41.02. In

that motion, Commonwealth Anesthesia stated that since January 2019, White had

taken “no affirmative steps to move the case forward.” In support, the motion



7
    Kentucky Rule of Civil Procedure.
8
 Res ipsa loquitur is Latin for “the thing speaks for itself.” BLACK’S LAW DICTIONARY (11th ed.
2019).



                                             -5-
alleged, in part, that White failed to timely reply to interrogatories, failed to timely

reply to requests for admission, failed to timely answer discovery, failed to submit

any written discovery requests nor request any depositions of Commonwealth

Anesthesia’s agents or employees, and failed to bring an action against Dr.

McMenamin after mistakenly naming Dr. Makdessian as a defendant. In his brief

response, White stated only that he had completed discovery and he had mailed

medical records to Commonwealth Anesthesia in August 2019.

             In March 2021, the Clark Circuit Court granted Commonwealth

Anesthesia’s motion for summary judgment. This appeal followed.

                             STANDARD OF REVIEW

             Appellate courts reviewing an order granting summary judgment

review the circuit court’s order de novo. Pinkston v. Aubudon Area Cmty. Servs.,

Inc., 210 S.W.3d 188, 189 (Ky. App. 2006) (citation omitted). See also Hazel

Enters., LLC v. Mitchuson, 524 S.W.3d 495, 497-98 (Ky. App. 2017) (citation

omitted). “The standard of review on appeal of summary judgment is whether the

trial court correctly found there are no genuine issues of material fact and the

moving party is entitled to judgment as a matter of law.” Carter v. Smith, 366

S.W.3d 414, 419 (Ky. 2012) (citations omitted). The record must be viewed in a

light most favorable to the party opposing the motion for summary judgment and

all doubts are to be resolved in his favor. Steelvest, Inc. v. Scansteel Serv. Ctr.,


                                          -6-
Inc., 807 S.W.2d 476, 480 (Ky. 1991) (citation omitted). To survive summary

judgment, the nonmoving party must point to some affirmative evidence showing

the existence of a genuine issue of material fact. Id. at 481 (citation omitted).

                                     ANALYSIS

             On appeal, White states that he “has been advised by additional

treating physicians that he has an issue with his esophagus as a result of the

treatment he received” at the Hospital. However, there is nothing in the record to

support that statement. He contends the doctrine of res ispa loquitur “allows for

recovery even without the testimony of a medical expert” and that expert testimony

is not required to prove if/when White revoked consent. Therefore, he argues

summary judgment was inappropriate because a factual disagreement exists as to

whether or not White objected to the procedure. However, we find White’s

argument utterly lacks merit. Here, not only did White fail to establish the

existence of an issue of material fact, but he also failed to establish any of the

required elements of medical negligence or res ipsa loquitur.

             First, no issue of material fact exists. True, expert evidence is not

required in all instances where consent is challenged. Keel v. St. Elizabeth Med.

Ctr., 842 S.W.2d 860, 862 (Ky. 1992). However, White presents no evidence of

any actions or words by White that revoked consent. This Court has determined

that withdrawal of consent – concerning liability for assault and battery – after


                                          -7-
treatment is in progress requires 1) the patient to use clear language that leaves no

room for doubt in the minds of reasonable men that consent was withdrawn and 2)

revocation must be medically feasible without being detrimental to the patient’s

health. Andrew v. Begley, 203 S.W.3d 165, 172 (Ky. App. 2006) (quoting Mims v.

Boland, 138 S.E.2d 902, 907 (Ga. App. 1964)). While liability here pertains to

medical negligence – not assault or battery – we use the precedent as a guide while

also applying common sense. White gave written, verbal and implied consent.

Later, White might have thought about revoking consent, but he did not use “clear

language” that left no room for doubt that he was revoking that consent. In fact, he

did not use any language to revoke consent, nor did he remove the mouth guard or

indicate to ER staff that he was an unwilling participant.

             Further, White admits that he did not revoke consent to the

endoscopy. White’s appellate brief states that he “was attempting to advise that he

did not wish to have the physician perform the procedure,” not that he did advise

the ER staff. White’s subsequent letter to the Hospital stated “[i]f I had not gone

under I would have gone to Lexington to have this [endoscopy] done.” His letter

did not say he protested, contested or in any way communicated to the ER staff

that he wished to revoke consent. Thinking about revoking consent, does not

correlate to actual revocation.




                                         -8-
             Next, general common law negligence claims require: (1) a duty on

the part of the defendant; (2) a breach of that duty; and (3) consequent injury.

Mullins v. Commonwealth Life Ins. Co., 839 S.W.2d 245, 247 (Ky. 1992) (citing

Illinois Cent. R.R. v. Vincent, 412 S.W.2d 874, 876 (Ky. 1967)). White presented

no evidence that Commonwealth Anesthesia breached a duty nor any evidence of a

resulting injury.

             More specifically, a plaintiff in a medical negligence case is required

to present expert testimony that establishes (1) the standard of skill expected of a

reasonably competent medical practitioner and (2) that the alleged negligence

proximately caused the injury. Begley, 203 S.W.3d at 170 (citations omitted).

There are two exceptions to this expert witness rule, and both involve the

application of res ipsa loquitur. Id. These exceptions: 1) involve situations in

which “any layman is competent to pass judgment and conclude from common

experience that such things do not happen if there has been proper skill and care[,]”

such as leaving a foreign object in the body or removing or injuring an

inappropriate part of the anatomy; and 2) situations where “medical experts may

provide a sufficient foundation for res ipsa loquitur on more complex matters[,]”

e.g., when a “doctor makes admissions of a technical character from which one

could infer that he or she acted negligently.” Id. at 170-71(citations omitted).

Here, White argues that res ipsa loquitur applies, but he fails to explain how.


                                         -9-
White did not show how CRNA Small’s actions breached a standard of care, or

that CRNA Small made any error at all while performing his medical duties.

             “In a medical malpractice action, where a sufficient amount of time

has expired and the plaintiff has still failed to introduce evidence sufficient to

establish the respective applicable standard of care,” the defendants are entitled to

summary judgment as a matter of law. Blankenship v. Collier, 302 S.W.3d 665,

668 (Ky. 2010) (internal quotation marks and citations omitted). In such cases

without the requisite proof, a jury trial would be a “a futile exercise, wasteful of

judicial time, jurors’ time and the litigants’ time and resources[,]” thereby making

dismissal pursuant to CR 56 appropriate. Id. at 675.

                                   CONCLUSION

             Therefore, summary judgment was proper in this case. We AFFIRM

the order of the Clark Circuit Court.



             ALL CONCUR.



 BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

 Brian N. Thomas                            Clayton L. Robinson
 Winchester, Kentucky                       Shannon M. Naish
                                            Lexington, Kentucky




                                          -10-